Citation Nr: 0716072	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-42 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for a 
low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that the veteran failed to submit 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for a low back condition. 

The issue of service connection for a low back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO denied service 
connection for a low back condition.  The veteran was 
notified of that decision and did not submit a timely 
substantive appeal following the June 2002 statement of the 
case.   

2.  The evidence submitted subsequent to the February 2001 
rating decision is new in that it was not previously 
submitted to agency decision makers and is not cumulative and 
redundant of the evidence previously considered.  The 
evidence is material in that, when considered by itself or 
with previous evidence of record, it relates to unestablished 
facts necessary to substantiate the claim and raises the 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the 
February 2001 rating decision denying service connection for 
a low back condition; therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that his current low back disability is 
related to service.  The veteran was previously denied 
service connection for a low back condition in February 2001.  
The veteran disagreed with the decision; however, he did not 
submit a timely substantive appeal following the June 2002 
statement of the case.  

In June 2003, the RO declined reopening the veteran's 
previously denied claim for service connection.  In denying 
his claim, the RO concluded that the evidence received in 
connection with the claim to reopen failed to establish a 
diagnosis of a current low back disability.  The relevant 
evidence considered in conjunction with the February 2001 
denial of VA compensation benefits included the veteran's 
service medical records, his lay statements in support of his 
claim, private medical records, and a December 2000 VA spine 
examination. 

The evidence submitted to reopen the claim includes VA 
medical records documenting treatment for low back pain.  
With regard to the evidence submitted subsequent to the 
February 2001 decision, all of the evidence is new; as these 
medical records have not been previously submitted to agency 
decision makers.  Further, this evidence is also material, as 
it relates to an unestablished fact (a current diagnosis of a 
low back disability) necessary to substantiate the claim.  
The evidence submitted is neither cumulative nor redundant of 
the evidence of record in February 2001.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of treatment for osteoarthrosis 
involving the spine and degenerative joint disease of the 
back.  Service medical records document treatment for 
lumbosacral strain.  The evidence submitted raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a low back condition.  The Board 
finds, therefore, that new and material evidence has been 
received, and the claim of entitlement to service connection 
for a low back condition is reopened. 



ORDER

New and material evidence has been submitted; the application 
to reopen the claim for service connection for a low back 
condition is granted to this extent. 


REMAND

The veteran contends that his current low back condition is 
due to an injury which occurred during service.  Of record 
are September 1966 service medical records documenting 
treatment for a lumbosacral strain after sand bags fell from 
a bunker and struck the veteran on the back.  In addition, 
the veteran has submitted October 2002, April 2003, and July 
2003 VA medical records documenting treatment for 
osteoarthrosis involving the spine and degenerative joint 
disease of the back.  

In light of current VA medical records documenting treatment 
for a current disability affecting the low back and service 
medical records which reflect treatment for lumbosacral 
strain due to injury; VA has the duty to assist the veteran 
in the development of this claim by providing him an 
examination to determine whether a medical nexus exists 
between his current disability and his in-service injury.  
38 C.F.R. § 3.159(c) (4) (2006).  

Therefore, the claim for service connection for a low back 
condition is REMANDED for the following development:

1.  Notify the veteran of the evidence 
and criteria applicable to establishing a 
rating and effective date for a back 
disability, should service connection be 
established.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Provide the veteran a VA medical 
examination to obtain an opinion 
regarding whether it is as least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
current low back disability is related to 
the lumbosacral strain recorded in 
service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report. 

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


